COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Cari Moore v. Derek N.T. Moore

Appellate case number:     01-18-00921-CV

Trial court case number: 2018-26388

Trial court:               280th District Court of Harris County

        On December 13, 2018, the court reporter filed a notice that the reporter’s record was not
filed because appellant either had not requested it or had not made financial arrangements.
Appellant was advised that unless the court received written proof by January 14, 2018 that
arrangements had been made for the preparation and filing of the reporter’s record, he might be
required to file a brief without a reporter’s record. We received no response. On February 15 and
18, the court reporter advised that, although appellant had requested a copy of the reporter’s record,
she had not requested an appellate reporter’s record to be filed in the appellate court.
         Accordingly, the court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been
filed, appellate court may consider and decide those issues or points that do not require a reporter’s
record).

       Appellant’s brief must be filed no later than 30 days after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court


Date: __February 26, 2019__